Digitally signed by
                                                                          Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                        Illinois Official Reports                         the accuracy and
                                                                          integrity of this
                                                                          document
                               Appellate Court                            Date: 2018.12.10
                                                                          11:41:35 -06'00'




                  People v. Monteleone, 2018 IL App (2d) 170150



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            JOHN G. MONTELEONE, Defendant-Appellant.



District & No.     Second District
                   Docket No. 2-17-0150



Filed              June 28, 2018



Decision Under     Appeal from the Circuit Court of Kane County, No. 13-CF-1891; the
Review             Hon. Linda S. Abrahamson, Judge, presiding.



Judgment           Affirmed.


Counsel on         Richard Dvorak and Christopher A. Tinsley, of Dvorak Law Offices,
Appeal             LLC, of Willowbrook, for appellant.

                   Joseph H. McMahon, State’s Attorney, of St. Charles (Patrick
                   Delfino, David J. Robinson, and David A. Bernhard, of State’s
                   Attorneys Appellate Prosecutor’s Office, of counsel), for the People.



Panel              JUSTICE BURKE delivered the judgment of the court, with opinion.
                   Justices Hutchinson and Jorgensen concurred in the judgment and
                   opinion.
                                              OPINION

¶1       On three separate occasions beginning in July 2013, an undercover police officer
     purchased commercially packaged products, known as “Mary Joy” and “Mary Joy Dead and
     Berried,” from the King Puff-N-Stuff smoke shop owned by defendant, John G. Monteleone.
     The ingredient list on the packages did not include any illegal substances, but lab results
     revealed that the products contained lab-manufactured chemical compounds frequently
     referred to as synthetic cannabinoids, which are illegal controlled substances. The State
     charged defendant by indictment with several counts, and following a bench trial, defendant
     was found guilty of six counts. Defendant appeals his convictions of delivery of a controlled
     substance and unlawful possession with intent to deliver a controlled substance. To convict a
     defendant of these offenses, the State must prove, inter alia, that the defendant knew that the
     substance was illegal. Defendant admits that he possessed and sold the products, but he
     contends that the State failed to prove beyond a reasonable doubt that he knew that the
     products contained an illegal substance. We affirm.

¶2                                            I. FACTS
¶3       Defendant’s charges included three counts of delivery of a controlled substance (counts V,
     VI, and VII), two counts of possession with intent to deliver a controlled substance (counts I
     and III), two counts of possession of a controlled substance (counts II and IV), one count of
     possession of cannabis (count VIII), and one count of possession of drug paraphernalia (count
     IX). Except for counts VIII and IX, the counts alleged that defendant sold and possessed an
     amount of a “substance containing 1-Pentyl-3-(2,2,3,3 tetramethylcyclopropyl) indole
     (UR-144), 1-(5-fluoropentyl)-3-(2,2,3,3 tetramethylcyclopropoyl) indole (XLR-11), a
     controlled substance analog that has a chemical structure substantially similar to that of the
     controlled substance JWH-018.” See 720 ILCS 550/4(b) (West 2012); 720 ILCS
     570/401(a)(11), (c)(11), (d), 402(a)(11), (c) (West 2012); 720 ILCS 600/3.5(a) (West 2012).
¶4       The following relevant facts were taken from the trial. Scott Torkleson, the undercover
     police officer, entered defendant’s store on July 16, 2013. The store displayed digital scales,
     smoking pipes, bongs, vaporizers, and tobacco products in glass cases and on the walls.
     Torkleson asked if defendant had any Mary Joy for sale. Defendant responded that he did and
     that another person, who had just entered the store, also was there to purchase Mary Joy.
     Defendant went to an office in the back of the store for a few minutes and then called the other
     person to the office. After a short period, that person left the store, carrying cash in his hand.
     Defendant then called Torkleson to the office. Defendant showed him a small green and purple
     package labeled “Mary Joy” and told Torkleson that it would cost $15. Torkleson paid
     defendant with a $20 bill. Defendant did not use the cash register or give Torkleson a receipt.
     Torkleson asked if he could return and buy more if he liked it, and defendant responded
     “absolutely.” Defendant gave him a business card on his way out.
¶5       Torkleson later called defendant and told him that he wanted to purchase more Mary Joy,
     and defendant said that he would meet him at the store. When Torkleson returned to the store,
     on July 25, 2013, defendant stated that he had only one package of Mary Joy but that he also
     had Mary Joy Dead and Berried. Defendant told Torkleson that he should be careful with it
     because it was very strong; that it would “knock him on his ass.” Defendant and Torkleson
     walked to the back office. Torkleson saw defendant take the Mary Joy and the Dead and

                                                 -2-
       Berried out of an open safe that contained money. Torkleson then purchased the two packages
       from defendant, with cash. As before, defendant did not ring up the purchase or give Torkleson
       a receipt. Before he left, Torkleson asked defendant about purchasing cannabis, and defendant
       said that he could take care of him.
¶6         On September 19, 2013, Torkleson conducted another undercover buy from defendant.
       When he entered the store, defendant asked if he was there to purchase some Mary Joy.
       Torkleson said yes and they went to the back office. Torkleson saw defendant take the Mary
       Joy out of the safe before he handed it to him. Defendant did not ring up the $15 purchase or
       give Torkleson a receipt. Torkleson never saw Mary Joy displayed or advertised in the public
       area of the store.
¶7         Torkleson testified that, based on his training, he knew that none of the ingredients listed
       on the back of the Mary Joy package was an illegal substance. The ingredient list for Dead and
       Berried was identical to that for Mary Joy. The package itself was a manufactured container,
       not a Baggie.
¶8         Virgil Schroeder, a master sergeant with the Illinois State Police, testified that on
       September 25, 2013, search and arrest warrants were served on defendant in his store.
       Defendant gave Schroeder the combination to his safe and told him that there was some
       “Spice” in it. “Spice” is a generic term for various synthetic cannabinoids. Schroeder found
       two plastic bag bundles containing both types of Mary Joy in the safe. He found no other
       packages of either kind of Mary Joy in the rest of the store. He did find a pipe that appeared to
       have been used to smoke some kind of substance. When Schroeder went to defendant’s
       residence, he saw defendant’s wife, Tracy, in her car and noticed two large overflowing tubs of
       Mary Joy and Dead and Berried in her back seat. In total, there were 3295 packages of Mary
       Joy.
¶9         Master Sergeant William Backus assisted in executing the warrant. Defendant told him “I
       no longer sell drugs here anymore. I just have a little weed.” Another officer searched
       defendant and found a small amount of cannabis.
¶ 10       Sara Anderson, a forensic drug chemistry expert who worked at the Illinois State Police
       forensic science laboratory, received a bag of plant material on August 6, 2013. Using several
       techniques, including a gas chromatograph mass spectrometer, she determined that the plant
       material contained XLR-11 and UR-144. It did not contain JWH-018.
¶ 11       Martin Skelcy, another forensic drug chemistry expert employed by the Illinois State
       Police, analyzed the material and found that it contained XLR-11 and UR-144. He also
       weighed and tested the bin full of Mary Joy packages. The bin contained 209 grams of Mary
       Joy, and the plant material in the packages contained XLR-11 and UR-144.
¶ 12       Greg Endres, who was qualified as an expert in the field of medicinal and forensic
       chemistry, identified chemical diagrams of both tetrahydrocannabinol (THC), the active
       ingredient in cannabis, and JWH-018. JWH-018’s structure has some similarity to THC,
       primarily because it binds to cannabinoid receptors in the human body. This binding is
       responsible for the psychotropic effects of cannabis and synthetic cannabinoids. Synthetic
       cannabinoids have more serious adverse effects on the body and tend to continually increase in
       effect with dosage. “K2” and “Spice” are two early and predominant brand names of an herbal
       mixture that has been sprayed with synthetic cannabinoids. Endres noted that synthetic
       cannabinoids have dozens of brand names, which are constantly changing. He frequently
       referred to all synthetic cannabinoids as K2. He also noted that new, slightly distinct

                                                   -3-
       compounds are designed and marketed to avoid criminal liability. Endres concluded that
       UR-144 and XLR-11 are substantially similar to JWH-018, falling within the same
       subclassification of indole-based synthetic cannabinoids. In drug-discrimination tests, mice
       were not able to discriminate between XLR-11 or UR-144 and THC or JWH-018. He testified
       that, within a reasonable degree of scientific certainty, XLR-11 and UR-144 are analogs of
       JWH-018. Endres testified that new synthetic cannabinoids are created by chemists to be
       similar to existing ones but not specifically banned by statute. XLR-11 and UR-144 were not
       specifically banned by federal statute until May 2013. Under Illinois law, they are illegal based
       on the analog statute, but there are synthetic cannabinoids that are not illegal.
¶ 13        Jeffrey Moran, an expert in the field of synthetic-cannabinoid pharmacology, metabolism,
       and detection, testified that JWH-018 is a controlled substance under both federal and Illinois
       law. He stated that XLR-11 and UR-144 are substantially similar to JWH-018, and he opined
       that they are analogs of JWH-018.
¶ 14        Jeff File, an Illinois State Police officer, searched the King Puff-N-Stuff after other officers
       executed the search warrant on the business. He did not find any Mary Joy or other illegal
       substances in the main customer area. He also searched the glass case on the counter and did
       not find any Mary Joy or empty Mary Joy packages or any sign that it was for sale.
¶ 15        File also interviewed defendant. Defendant stated that he had about 85 packages of Mary
       Joy and between 35 and 40 packages of Dead and Berried in his safe in the back room of his
       store. Defendant stated that he had a number of suppliers whose full names he did not know
       and that people who purchased the product rolled it into blunts and seemed to get addicted to it.
       Defendant stated that he used it once and got a head rush but that it did not get him high. He
       believed that Mary Joy was illegal under federal law, though he was not sure about Illinois, and
       thus he kept it in the back room. Defendant also stated that he had just purchased 1000 packets
       from his supplier “Eric” to get him through the winter and that the officers could go to the
       house and retrieve them. Defendant had been selling Mary Joy for three or four months before
       his arrest. Defendant placed his Mary Joy money in his right pocket and his other money in his
       left pocket to pay vendors.
¶ 16        Defendant gave a written statement, in which he admitted that the Mary Joy and the
       marijuana found in his house and his wife’s car were his. As to whether he sold illegal items at
       his store, he wrote Mary Joy and Dead and Berried. Defendant also wrote that he knew that
       people misused the drugs by consuming them and that the five times he used Mary Joy, it made
       him light-headed. He sold 20 to 60 packages of Mary Joy a day, and he did not display it in the
       store because he was unsure if it was legal. Defendant stated that, because the effects are
       short-lived, younger people smoke it more often. Defendant also noted that he had a
       quarter-pound of marijuana in his house.
¶ 17        At the close of the State’s evidence, defendant moved for a directed verdict. The trial court
       granted the motion only as to the cannabis-related count VIII. Counts III and IV were
       nol-prossed by the State.
¶ 18        Testifying on his own behalf, defendant stated that he had researched the products Mary
       Joy and Dead and Berried at MaryJoy.com, the website listed on the back of the packages. The
       site indicated that Mary Joy and Dead and Berried were legal in all 50 states. He also
       researched every ingredient listed on the back of the packages and found nothing to be illegal.
       Defendant stated that he displayed his herbal products, including Mary Joy and Dead and
       Berried, in acrylic cases that sat on the store’s counters. He kept one package of each in the

                                                     -4-
       case and the rest in a box underneath the counter. Because there was an attempted but failed
       third burglary at his store, defendant moved the box out of the main area of the store and placed
       it in a safe in the back room.
¶ 19        When he was arrested on September 25, 2013, for selling illegal drugs, defendant told the
       officers that he did not sell illegal drugs. There was no money in the safe where the officers
       found the Mary Joy and the Dead and Berried. Defendant stated that he never referred to the
       contents of the safe as “Spice.” He had never heard that term. He kept the money from Mary
       Joy sales in a separate pocket because he bought the packages on consignment and needed to
       pay his supplier for them. Defendant did not find out that Mary Joy was illegal until the officers
       told him during the interrogation. Defendant identified surveillance videos from September 21
       and 23, 2013, in which he sold Mary Joy to customers using credit cards at the register.
       Defendant denied saying to the officers that he did not sell drugs at the store anymore.
¶ 20        Following the State’s rebuttal case and closing arguments, the trial court found defendant
       guilty on counts I and II, counts V, VI, and VII, and count IX. The trial court denied
       defendant’s motion to reconsider. Thereafter, the court sentenced defendant. It merged count II
       into count I and sentenced defendant to six years’ imprisonment. As to counts V, VI, and VII,
       the court sentenced defendant to three years’ imprisonment to run concurrently with the
       sentence on count I. It sentenced defendant to pay a mandatory $750 fine on count IX.
       Defendant timely appeals.

¶ 21                                             II. ANALYSIS
¶ 22       Defendant appeals his convictions of unlawful delivery of and possession with intent to
       deliver a controlled substance. Section 401 of the Illinois Controlled Substances Act states, in
       relevant part, “[e]xcept as authorized by this Act, it is unlawful for any person knowingly to
       manufacture or deliver, or possess with intent to manufacture or deliver, a controlled substance
       other than methamphetamine, a counterfeit substance, or a controlled substance analog.”
       (Emphasis added.) 720 ILCS 570/401 (West 2012). Under a charge of either delivery or
       unlawful possession with intent to deliver, the State must prove that the defendant knew what
       he or she was delivering or intending to deliver. See People v. Robinson, 167 Ill. 2d 397, 407
       (1995) (defendant must have knowledge of the presence of the narcotics); People v. Brooks,
       271 Ill. App. 3d 570, 575 (1995) (“the State was required to prove that defendant knew he was
       delivering cocaine”).
¶ 23       Defendant contests solely whether the State proved beyond a reasonable doubt that he
       knew that the Mary Joy and the Dead and Berried he delivered or possessed and intended to
       deliver contained a controlled substance. Because the trial court made a factual determination
       that defendant knew what he was selling, defendant must establish that the evidence was not
       sufficient to support this finding.
¶ 24       When a defendant challenges the sufficiency of the evidence, a court of review must
       determine “whether, [after] viewing the evidence in the light most favorable to the State, ‘ “any
       rational trier of fact could have found the essential elements of the crime beyond a reasonable
       doubt.” ’ ” (Emphasis in original.) People v. Belknap, 2014 IL 117094, ¶ 67 (quoting People v.
       Collins, 106 Ill. 2d 237, 261 (1985), quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). It
       is not the role of the reviewing court to retry the defendant. In re Q.P., 2015 IL 118569, ¶ 24.
       Rather, it is the responsibility of the trier of fact to resolve conflicts in the testimony, weigh the
       evidence, and draw reasonable inferences from the facts. People v. Bradford, 2016 IL 118674,

                                                     -5-
       ¶ 12. Therefore, a court of review will not substitute its judgment for that of the trier of fact on
       questions involving the weight of the evidence or the credibility of the witnesses. Id. A
       criminal conviction will not be reversed for insufficient evidence unless the evidence is so
       unreasonable, improbable, or unsatisfactory that it justifies a reasonable doubt of the
       defendant’s guilt. Belknap, 2014 IL 117094, ¶ 67.
¶ 25       “A person knows, or acts knowingly or with knowledge of:
                    (a) The nature or attendant circumstances of his or her conduct, described by the
                statute defining the offense, when he or she is consciously aware that his or her conduct
                is of that nature or that those circumstances exist. Knowledge of a material fact
                includes awareness of the substantial probability that the fact exists.
                    (b) The result of his or her conduct, described by the statute defining the offense,
                when he or she is consciously aware that that result is practically certain to be caused
                by his conduct.” 720 ILCS 5/4-5 (West 2012).
¶ 26       Knowledge, as an element of a criminal offense, is a question of fact for the trier of fact to
       decide. People v. Frazier, 2016 IL App (1st) 140911, ¶ 23. Direct proof of a defendant’s
       knowledge is unnecessary, and a defendant’s knowledge can be inferred from the surrounding
       facts and circumstances. Id. “Knowledge may be, and ordinarily is, proven circumstantially.”
       People v. Ortiz, 196 Ill. 2d 236, 260 (2001).
¶ 27       In addressing the issue of knowledge, the trial court relied on McFadden v. United States,
       576 U.S. ___, 135 S. Ct. 2298 (2015), and United States v. Ramos, 814 F.3d 910 (8th Cir.
       2016). We find the analyses in McFadden and Ramos instructive.
¶ 28       In McFadden, the United States Supreme Court elucidated two ways the government could
       prove knowledge in analog cases. The Court explained that the government must either (1)
       show that the defendant knew that he or she was dealing with some controlled substance,
       regardless of whether he or she knew the particular identity of the substance, or (2) show that
       the defendant knew the specific features of the substance that make it a controlled-substance
       analog, even if he or she did not know its legal status as an analog. McFadden, 576 U.S. at ___,
       135 S. Ct. at 2302. These features include (1) having a chemical structure that is substantially
       similar to the chemical structure of a controlled substance and (2) having a stimulant,
       depressant, or hallucinogenic effect on the central nervous system that is substantially similar
       to or greater than the effect on the central nervous system of a controlled substance or being
       represented or intended to have that effect with respect to a particular person. Id. at ___, 135 S.
       Ct. at 2304-05 (citing 21 U.S.C. § 802(32)(A) (2012)).
¶ 29       The Court found that such knowledge is sufficient because “[a] defendant who possesses a
       substance with knowledge of those features knows all of the facts that make his conduct illegal,
       just as a defendant who knows he possesses heroin knows all of the facts that make his conduct
       illegal.” Id. at ___, 135 S. Ct. at 2305. “A defendant need not know of the existence of the
       [Controlled Substance Analogue Enforcement Act of 1986 (21 U.S.C. § 802 (2012))] to know
       that he was dealing with ‘a controlled substance.’ ” Id. at ___, 135 S. Ct. at 2305. In a footnote,
       the Court observed that the requisite mental state could be proved by circumstantial evidence,
       such as a defendant’s concealment of his activities, evasive behavior with respect to law
       enforcement, and knowledge that a particular substance produces a high similar to that
       produced by controlled substances. Id. at ___ n.1, 135 S. Ct. at 2304 n.1.



                                                    -6-
¶ 30       In Ramos, 814 F.3d 910, a case with facts similar to those in the present case, the defendant
       managed an iWireless store and was convicted of selling synthetic cannabinoids and bath salts.
       She drove to meet a confidential informant to sell him “Mr. Happy” and bath salts. The
       defendant sold him one packet of “Mr. Happy” and one jar of “Blue” for $75. She did not
       charge sales tax for the purchase and did not process the transaction through her register at the
       store. A test performed by the United States Drug Enforcement Administration (DEA) later
       determined that the “Blue” contained a substance with a chemical structure substantially
       similar to that of the controlled substance methylenedioxypyrovalerone (MDPV). A search at
       the defendant’s store revealed Blue in a drawer under the register counter and hundreds of
       packets containing synthetic cannabinoids around the store, including in a drawer under the
       counter, a back storage room, and the back office. None of the synthetic cannabinoid products
       were advertised in the store. A majority of these products contained XLR-11 and some
       contained UR-144. Each jar of “Blue” contained pyrrolidinopentiophenone (á-PVP). The
       agents also found smoking paraphernalia, including glass pipes and rolling papers. Id. at
       912-13. The defendant was found guilty on the drug-related counts. She contended that the
       government failed to prove that she knew that the synthetic cannabinoid products contained
       XLR-11 or some other controlled substance. Id. at 915.
¶ 31       The court found that the following evidence was sufficient to show the defendant’s
       knowledge that she possessed and sold a controlled substance of some kind. The packets
       containing synthetic cannabinoid products were not on public display in the store or advertised
       in any way. A DEA agent who posed as a customer in the defendant’s store testified that the
       defendant produced packets of “Mr. Happy” and “Mr. Nice Guy” only after the agent
       requested “potpourri,” a street name for synthetic cannabinoid products. The defendant,
       unprompted, asked if the agents needed rolling papers with the “Mr. Nice Guy” purchase,
       although the product label stated that it was not for human consumption. Hundreds of packets
       found in the defendant’s car contained synthetic cannabinoids, stored out of public view.
¶ 32       The court also found that the evidence was sufficient to show that the defendant knew the
       specific features of á-PVP that made it a controlled substance, under McFadden’s second
       method of proving knowledge. The evidence suggesting that the defendant knew that she
       possessed an analog of a controlled substance with a chemical structure similar to a drug listed
       on the federal drug schedules included that the defendant understood the street term for bath
       salts, that the defendant attempted to conceal the sale, that the defendant did not charge tax or
       provide a receipt for the purchase, and that the price for the “Blue,” labeled as scouring
       powder, far exceeded the cost of comparable cleaning products. Id. at 917.
¶ 33       Other circumstantial evidence supported the inference that the defendant understood the
       pharmacological effects of “Blue”; specifically that it produced a high similar to that of a
       controlled substance, as the defendant stated that the informant would be “real happy”
       following the late-night transaction. Id. at 917-18.
¶ 34       Here, as in Ramos, circumstantial evidence supported the inference of the required mental
       state, such as defendant’s concealment of the sales, his evasive behavior with respect to law
       enforcement, and his knowledge that a particular substance produces a high similar to that
       produced by controlled substances. The sales took place in a back room, outside public view.
       The sales were by cash. There was no evidence that defendant charged tax or used a register at
       the store. Defendant did not provide receipts. The products were not on display or advertised.
       Hundreds of packages were found in defendant’s wife’s car. Defendant used cash to purchase

                                                   -7-
       the products from suppliers and knew the suppliers only by their first names. Defendant kept
       the cash from the sales of the products separate from the proceeds of his other store
       transactions by placing the cash in his right pocket. Defendant also made statements to
       Torkleson indicating that he knew the specific features of the products that made them
       controlled substances. Defendant told him not only that his customers misused the products by
       smoking them, but that younger individuals smoked them more often because the effects wore
       off quickly. He also said that he had smoked Mary Joy and it had made him feel light-headed,
       and he told Torkleson that Dead and Berried could “knock him on his ass.” Defendant also told
       Torkleson that he would sell cannabis to him, and defendant had cannabis in his possession
       when he was arrested.
¶ 35        Although defendant testified that he placed the products out of sight because of an
       attempted burglary, this raised a question of credibility, and we give due consideration to the
       fact that it was the trial court, as the trier of fact, that saw and heard him testify. We defer to the
       trial court’s credibility assessments because a court of review is not in a position to observe a
       witness as he or she testifies. People v. Harris, 297 Ill. App. 3d 1073, 1083 (1998). Even if we
       were to believe defendant, the other circumstantial evidence was sufficient to establish beyond
       a reasonable doubt that defendant knew that he possessed and sold products containing
       controlled substances.
¶ 36        Defendant relies on People v. Patel, 2013 IL App (4th) 121111, and People v. Chatha,
       2015 IL App (4th) 130652. Patel and Chatha arose from the same transaction. Patel was a
       convenience store clerk who sold a controlled substance, and Chatha owned the store where
       the product was sold. A search of the store took place the same day as the sale. Patel was
       convicted of unlawful delivery of a controlled substance containing synthetic cannabis. Patel,
       2013 IL App (4th) 121111, ¶ 1. Chatha was found guilty of possession with intent to deliver
       the synthetic cannabis. Chatha, 2015 IL App (4th) 130652, ¶ 2.
¶ 37        In reversing Patel’s conviction, the Fourth District Appellate Court noted that the
       transaction was not like a street-corner drug deal, where knowledge is easier to establish
       considering that the controlled substance is usually not professionally packaged and is sold in a
       secretive manner for cash. But in Patel’s case, he was a clerk at a convenience store selling
       hundreds of legal products. Patel scanned the item, and a receipt documented the purchase of
       “ ‘incense.’ ” Patel, 2013 IL App (4th) 121111, ¶ 13. The court surmised that it is much more
       difficult to establish that an employee selling a professionally packaged product from a
       convenience store, as compared to a street dealer, knew that a product stocked by the store
       owner contained a controlled substance. Id. ¶ 65.
¶ 38        Defendant asserts that Chatha closely mirrors his case. The issue in Chatha, as here, was
       whether the evidence was sufficient to prove that the defendant knew that a product, Bulldog
       Potpourri, he possessed and sold at his store contained a controlled substance. Chatha, 2015 IL
       App (4th) 130652, ¶ 42.
¶ 39        The court reversed Chatha’s conviction, finding that the uncontroverted evidence showed
       that Chatha willingly complied with applicable laws before he started selling Bulldog
       Potpourri, which demonstrated his concern about the legality of the products offered in his
       stores. The court noted that Chatha had complied with a city ordinance that prohibited the sale
       of “incense” and “potpourri” at his other store and that he investigated Bulldog Potpourri to
       alleviate his concern before offering the product to the public. Id. ¶ 54. The court also found


                                                      -8-
       that Chatha’s demeanor demonstrated his willingness to comply with police requests during
       their investigation. The court stated:
               “Under these circumstances, defendant’s actions and willing cooperation buttressed his
               steadfast insistence that if he knew the Bulldog Potpourri contained a controlled
               substance, he would have stopped selling the product. At best, the State’s evidence
               suggested that defendant knew Bulldog Potpourri was packaged and marketed
               similarly to products containing substances the legislature had previously banned.
               However, that evidence was insufficient to establish beyond a reasonable doubt that
               defendant knew Bulldog Potpourri contained AM-2201.” Id. ¶ 55.
¶ 40       The court rejected the notion that Chatha’s admission that he knew that customers smoked
       the product put him on notice that the product was presumptively illegal. During his interview,
       Chatha stated that his knowledge regarding the product’s use prompted his store policy
       banning the sale to minors. The court similarly rejected the State’s assertion that the fact that
       Chatha did not display Bulldog Potpourri was circumstantial evidence of his knowledge that
       the product contained a controlled substance. The court found that Chatha’s actions and
       demeanor before and after the police began their investigation militated against the State’s
       claim. Id. ¶¶ 52-53. Moreover, although a trier of fact might have questioned the effectiveness
       of Chatha’s investigation of the product’s legality, the court noted that, absent scientific
       testing, Chatha could not conclusively determine whether the otherwise legal product
       contained a controlled substance. Id. ¶ 54.
¶ 41       In contrast to Chatha and Patel, the present case is more like a “street-corner drug deal,”
       where the sales took place in a back room and the products were kept outside of public view,
       were never scanned, and were sold on an all-cash basis, without receipts. Defendant kept the
       cash from the sales of the illegal substances separate from his other store transactions by
       placing that cash in his right pocket. Defendant also had more knowledge about the products
       than Chatha. Defendant knew that the products were illegal under federal law and knew the
       effect the substances had on the central nervous system. Whereas Chatha refused to sell the
       product illegally at his other store, defendant told Torkleson that he would sell him cannabis.
       We agree with the trial court that the rational inference to be drawn from all of the evidence
       was that defendant knew that he possessed and sold products containing illegal substances.
       Accordingly, a rational fact finder could determine that the State met its burden of proof
       concerning knowledge.

¶ 42                                       III. CONCLUSION
¶ 43       For the foregoing reasons, the judgment of the circuit court of Kane County is affirmed. As
       part of our judgment, we grant the State’s request that defendant be assessed $50 as costs for
       this appeal. 55 ILCS 5/4-2002(a) (West 2016); see also People v. Nicholls, 71 Ill. 2d 166, 178
       (1978).

¶ 44      Affirmed.




                                                   -9-